Appeals by the Mortgage Commission from two orders entered at the Additional Special Term, Kings county. The first order entered was a final order in the proceeding. It approved the fairness of the plan of reorganization of the certificated mortgage in suit and, in opposition to the Commission’s application to be designated agent to service the mortgage, appointed the Bond and Mortgage Guarantee Corporation such servicing agent. The second order denied leave to reopen the proceeding for the purpose of introducing additional proof. Final order in so far as an appeal is taken therefrom, *779and order denying motion for leave to reopen the proceeding, unanimously affirmed, with costs. The fairness of the entire plan promulgated had to be passed upon by the court; and the statutes impose no restriction on the portion of the plan necessitating the selection of the agent to service the mortgage. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.